DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/11/12 has been entered and fully considered.
Claims 1-2, 5, 16, 19, 26-27, 39-41 are pending, of which claims 39-41 are new. 
The previous 35 USC 112a and 112b rejections of claims 10-12 have been withdrawn due to the cancellation of these claims. However, it is noted that similar limitations have been presented in newly added claims 39-41, which are subject to the same rejections as described below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: stepped sealing member in claim 39-41, upper sealing element and lower sealing element in claim 40, and one sealing element, lower sealing member in claim 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it now recites “a flange portion configured for attachment to at a bottom” (emphasis added). It is unclear whether the flange portion is meant to be configured for attachment to or attachment at the bottom of a vessel. 
Claim 5, 19 recites the limitation "the flange" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether applicant is intending to refer to the “flange portion” or “drain flange” of claim 1.
Claim limitations “stepped sealing member” “upper sealing element” “lower sealing element “lower sealing member” “sealing element” in claims 39-41 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitation “stepped sealing member” “upper sealing element” “lower sealing element “lower sealing member” “sealing element” in claims 10-12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 16, 19, is/are rejected under 35 U.S.C. 102a1 as being anticipated by CHOTTEAU (US 2014/0011270).
With respect to claim 1, CHOTTEAU discloses a flexible bag for cultivation of cells (bioreactor) comprising a cylindrical tube connector 37 (tubular body portion) having an interior passageway and an open top end (at least one aperture) providing for fluid communication with the interior passageway, a tubular baffle or dip tube 6, 31 (suction tube) having one end coupled to the cylindrical tube connector 37 (tubular body portion) and the other end configured for coupling with an outlet port in the top side wall of the bioreactor (sidewall of the vessel) (Fig 4, 6, 7, 0030, 0034-35, 0038), a bottom ring or plate 24/34/38 (flange portion) configured for attachment to the bottom of the bag, and wherein the opening in the tube connector is above an upper surface of the bottom ring or plate (flange portion) (Fig 6, 7, 0038), and a frustoconical strut 25, 35 (drain flange) is positioned over the end of the tube connector (tubular body portion) and bottom ring or plate (flange portion), the strut portion defining a space between the bottom of the vessel and the struts for passage of a fluid between the frustoconical struts (drain flange) and the bottom of the vessel and into the opening (aperture) of the tube connector (tubular body portion) (Fig 6, 7, 0038). 
With respect to claim 2, CHOTTEAU discloses the bioreactor bag is made of flexible material (vessel is flexible bioprocessing bag) (0030). 
With respect to claim 5, CHOTTEAU discloses a plurality of radially extending openings (channels) in a bottom surface of the strut portion (flange) wherein the openings provide fluid communication between an interior of the bag and the opening of the tube connector (Fig 6,7, 0038). 
With respect to claim 16, CHOTTEAU discloses a bioreactor bag is made of flexible material (flexible bioprocessing bag) (0030) a diffuser (apparatus for draining the bag) 
With respect to claim 19, CHOTTEAU discloses a plurality of radially extending openings (channels) in a bottom surface of the strut portion (flange) wherein the openings provide fluid communication between an interior of the bag and the opening of the tube connector (Fig 6,7, 0038).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOTTEAU (US 2014/0011270) as applied above, in view of GAGNE (US 2019/0367859). 
With respect to claim 26-27, CHOTTEAU discloses the ports are connected to tubing on the outside of the top sheet of the bag (external drain tube connected to the port from an exterior side of bag) and the tubing can be connected to pump heads (0035) and further . 

Claims 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOTTEAU (US 2014/0011270) in view of PEATHE (US 2013/0167960). 
With respect to claim 39, CHOTTEAU discloses a flexible bag for cultivation of cells (bioreactor) comprising a cylindrical tube connector 37 (tubular body portion) having an interior passageway and an open top end (at least one aperture) providing for fluid communication with the interior passageway, the cylindrical tube connector positioned at a bottom of a bioreactor bag (vessel), a tubular baffle or dip tube 6, 31 having one end coupled to the cylindrical tube connector 37 (tubular body portion) and the other end configured for coupling with an outlet port in the top side wall of the bioreactor (sidewall of the vessel) (Fig 4, 6, 7, 0030, 0034-35, 0038) but does not further disclose a plunger slidably received in the interior passageway. However, PEATHE discloses a drain connector for fluid processing containers including a processing bag (0045) comprising a drain flange 450 with a bore (tubular body portion with aperture) having a hollow plunger 410 that freely slides within the bore of the drain flange (slidably received within interior passageway of the tubular body) to affect passage of material through the drain connector (0052, 0060), the plunger movable between a closed position where there is no fluid communication between the passages (apertures) and the outlet tube (suction tube) and an open positions where there is fluid communication (0050, 0055-56, 0065 
With respect to claims 40-41, PEATHE discloses the hollow plunger has sealing elements (upper and lower sealing element/member) such as O-rings arranged for sealing engagement between the exterior of the plunger body and the bore of the drain flange (0065) and a sealing surface (sealing member) portion arranged to receive an external sealed jacket (flexible membrane) (0062, 0083). 

Response to Arguments
Applicant's arguments filed 11/11/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that CHOTTEAU does not disclose the combination of drain flange and flange portion features as now claimed, the examiner respectfully disagrees. As detailed in the above rejection, CHOTTEAU discloses both a bottom ring/plate and a frustoconical strut portion that meet the claimed limitations regarding the flanges (Fig 6, 7). 
In response to applicant’s argument that PEATHE does not disclose the stepped passageway and stepped plunger, the examiner respectfully disagrees. As detailed in the above rejection, PEATHE does disclose the plunger is stepped with two connected portions of different sizes so that it is configured to mate with the bore of a drain (interior passageway) (Figs 8A-D, 0055-56, 0060, 0068-70). Therefore, it would have been an obvious matter of design choice to change the dimensions of the stepped portions as claimed, since such a modification would have involved a mere change in the size of a component to accomplish the stated goal of PEATHE to mate with the sizes of the bore of a given drain.  A change in size is generally recognized as being within the level of ordinary skill in the art. Additionally where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799